Title: From Alexander Hamilton to Ebenezer Stevens, 22 May 1799
From: Hamilton, Alexander
To: Stevens, Ebenezer


          
            Sir,
            New York May 22nd. 1799
          
          You will be so good as to furnish Colonel Smith with whatever arms he may require. If they do not belong to the public United States, they will be returned when no longer wanted, and if lost or injured replaced.
          with true considerations I am Sir Your obed Servt.
          
            A Hamilton
          
          Ebenezer Stevens Esqr.
          
            PS. You will please to furnish Colonel Smith with such a Tent as he may direct
          
        